DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on August 11, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
4.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants
have, in response to a rejection of the Markush claims, overcome the rejection by
amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that anticipates the amended Markush claims. Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.  The claims were further searched to the full scope of claims 3 and 4 and additionally to the nonelected species shown below, Section 9.
Claim Objections
5.	Claims 3, 4, 6, 7, 11, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claim 14 objected to for being a substantial duplicate of claim 7.  The scope of both claims is compound of claim 5, wherein R13 is linear C6-C20 alkyl.
7.	Claim 17 objected to for being a substantial duplicate of claim 8.  The scope of both claims is compound of claim 5, wherein R14 is linear C1-C10 alkyl.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim1, 5, 8-10 and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims define variable R13 as being C4-C20 alkyl or C3-C12 cycloalkyl.  However, the claims proviso out compounds wherein R13 is an ethyl group.  Therefore, the scope of the claims in reference to variable R13 is unclear.  For the purpose of examination, compounds wherein R13 as being C4-C20 alkyl or C3-C12 cycloalkyl were searched.  Appropriate correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claim(s) 1 and 2 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RN 4013-74-5 (
    PNG
    media_image1.png
    70
    471
    media_image1.png
    Greyscale
).  The reference has a date of 1984 which antedates the instant claims having a national stage entry date of April 8, 2009 and priority claim to provisional application dated April 16, 2008.  The compound corresponds to the claims in the following manner:  R7=C15 alkyl substituted; R8=H.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626